Citation Nr: 1544003	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), and to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) were raised by documents received in August 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.


REMAND

A review of the record shows that additional development is required for adequate determinations.  In statements and testimony in support of the claims, the Veteran asserted that he had been treated for sharp pains and burning in the stomach and for left knee and ankle injuries during active service.  He reported that he had received treatment for those disorders soon after service in 1988 at VA facilities in Philadelphia, Pennsylvania, and Wilmington, Delaware, and that he was currently receiving treatment at VA facilities in Miami and Broward County, Florida.  He also stated that he was currently receiving Social Security Administration (SSA) disability benefits.  The available record includes pertinent VA examination reports dated in October 2009, November 2011, and December 2011.  The available record does not include copies of SSA records or pertinent VA treatment records dated in 1988 or after December 2011.  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, to specifically include VA records from Wilmington, Delaware and Philadelphia, Pennsylvania from June 1988 to present and current records from Miami and Broward County, Florida.  

2.  Obtain any pertinent records associated with a claim for SSA disability benefits.

3.  Upon receipt of additional VA and SSA records or upon determination that further VA efforts as to those records are not required, obtain a clarifying medical opinion from the December 2011 VA examiner, or another appropriate medical specialist if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent or greater probability) the Veteran has a left knee disability, a left ankle disability, or GERD as a result of active service.  The examiner must review the record, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  

4.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

